DETAILED ACTION
Claims 1-5, 7-12, 14-17, 19, 21, and 23 are considered for examination. Claims 1, 8, and 15 are amended. Claims 6, 13, 18, 20, and 22 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/2021 has been entered.
Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered and are not persuasive.
Any previous informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by the Examiner. 
In response to applicant's arguments under 35 U.S.C. §103, on page 10-11 that the previous combination of references fails to teach the amended feature wherein the one or more controls embedded on the boundary of the 3D treatment zone facilitate the user to dynamically adjust the size or shape of the 3D treatment zone, The Office finds this argument non-persuasive. As described in detail in the response provided on 4/2/2020 on pages 2-3, and the previous action mailed 1/11/2021 on page 2, Stone teaches a hand tool that enables a user to push/pull the 3D wireframe boundary that defines the treatment field volume for the stimulation therapy in Figures 71-73. Arguments on page 11 stating that the hand tool is not embedded on the boundary of the 3D treatment zone is an incorrect interpretation of how the reference was applied. Instead, the wireframe boundary in Stone constitutes the one or more controls that may be manipulated by a user via the hand tool to effect changes in the size/shape of the 3D treatment region. For at least this reason, this argument is not found persuasive.
Regarding argument on page 12-13, that Liang and Isaacs fail to disclose controls embedded on the surface of the 3D representation of the surgical instrument to facilitate the user to dynamically adjust one or more settings of the surgical instrument so as to indirectly change the 3D treatment zone, The Office finds this argument non-persuasive. As previously cited, Liang teaches in 2-4 and ¶ [0027]-[0032] Zvuloni and/or Stone et al. Wherein the change in positioning and/or length only effects the 3D treatment zone after subsequent calculations by the system based on the new position/length of the probe, thereby constituting an “indirect”1 change. As noted in the previous action on page 2-3, if any doubt or subjectivity remains regarding the teachings of Liang, Issacs et al. teaches the conventionality of embedding controls onto the surface of objects to enable easier user manipulation as previously motivated and combined. Requirements that the embedded controls take the form of those found in Figure 16 are not commensurate with the scope of the claim.  For at least these reasons, the rejection under §103 is maintained in the present action as described below. 
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Priority






Applicant’s claim for the benefit of a prior-filed provisional application 62/073,420 filed 10/31/2014, in light of the other priority documents, is acknowledged and satisfied in full for all claims barring any rejections under §112(a) made herein. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the provisional application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Applicant’s claim for the benefit of a prior-filed non-provisional application 12/275,699 filed 11/21/2008,  and the provisional application 60/989,580 filed 11/21/2007 is acknowledged, however written description support for “the one or more controls directly embedded on the boundary of the 3D treatment zone…to dynamically adjust the 3D treatment zone” in claims 1, 8, and 15 is provided only in the currently filed provisional application 62/073,420 and thus the presented claims and dependents thereof do not receive the benefit of the priority filing date. Benefit applications must provide written description support for the claimed invention under 35 U.S.C. 112(a) (e.g., must provide support to show both possession and enablement of the claimed subject matter such as an algorithm, process, flowchart, or the like for embedding controls on the 3D representation of the treatment zone to facilitate dynamically adjusting the size/shape treatment zone) in order for the earlier priority date to be recognized for the claims noted above. 
Notice of Pre-AIA  or AIA  Status
The present application, having one or more claims filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7-12, 14-17, 19, 21, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zvuloni et al. (US Pub. 2007/0239150 A1) in view of Stone et al. (US Pub. 2007/0203545 A1) in further view of Liang et al. (US Pub. 2009/0142740 A1), additionally or alternatively in view of Isaacs et al. (US Pub. 6,426,745 B1).
In re Claim 1, Zvuloni et al. discloses: a method, implemented on a computing device having at least one processor, storage, and a communication platform capable of connecting to a network for surgical procedure planning (at least at Figures 11, 12, 16, and ¶ [0215]-[0240], wherein the system (240) is connected to a network of devices for facilitating a surgical planning process as in [0241]-[0253], among others), the method comprising: 
rendering at least one three dimensional (3D) object contained in a 3D volume on a display screen, wherein the at least one 3D object includes a 3D object corresponding to an organ (at least at Figure 11 and ¶ [0220]-[0226], wherein the display screen (262) displays a 3D organ model (258) within a three dimensional model); 
receiving, from a user, first information related to a 3D pose of a surgical instrument positioned with respect to the at least one 3D object (at least at cryoprobes (266) in Figure 11 and ¶ [0063], [0155], [0220]-[0226], [0266], [0272], wherein the cryoprobes are displayed with respect to the virtual model based on an operators positioning of the tool); 
rendering a 3D representation of the surgical instrument in the 3D volume based on the first information (at least at Figure 11, and ¶ [0220]-[0226], wherein the cryoprobes positions are rendered on the display; 
receiving, from the user, second information related to a setting of the surgical instrument (at least at ¶ [0063], [0220], etc. wherein the user specifies operational parameters of the cryoprobes. More examples throughout); 
estimating a 3D treatment zone in the 3D volume with respect to the at least one 3D object based on the first and second information (a least at ¶ [0227] –[0239], wherein predictor (290) calculates the ; 
visualizing the 3D treatment zone in the 3D volume on the display screen, wherein the 3D representation of the surgical instrument and the 3D treatment zone are to be used for surgical procedure planning (at least at ¶ [0220]-[0230], wherein the virtual treatment zone is placed in the common virtual space of image (268)); and […];
Zvuloni et al. is arguably silent on, but Stone et al. teaches: [an electrical stimulation planning system] providing, in the 3D volume, […] one or more controls directly embedded on a boundary of the  3D treatment zone, wherein the one or more controls directly embedding on a boundary of the 3D treatment zone facilitate the user to dynamically adjust at least shape or size of the 3D treatment zone (at least at Figures 71-76, wherein a user is provided with a 3D representation of a treatment zone for electrical therapy in [0322]-[0323], wherein the user may utilize hand tool (1174) to pull (1176) on the wireframe boundary controls of treatment region (1182) to adjust the 3D treatment zone in the 3D space. Wherein [0321] and [0325], the corresponding electrical stimulation parameters for the electrodes will change according to the shape of the treatment zone).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Zuvloni et al. to embed controls on the 3D image to enable the user to adjust the treatment zone graphically, as taught by Stone et al., for the purpose of enabling the user to more easily plan surgeries in a visual fashion and eliminating guesswork for the benefit of improving the facility of the system and improving the extensibility of the system.
Zvuloni et al. is arguably silent on, but Liang et al. teaches: [an electrical stimulation planning system] providing, in the 3D volume, one or more controls directly embedded on a surface of the 3D representation of the surgical instrument, […], the one or more controls embedded on a surface the 3D representation of the surgical instrument facilitating the user to dynamically adjust one or more settings of the surgical instrument so as to indirectly change the 3D treatment zone (at least at Figures 2-4 and ¶ [0027]-[0032], wherein the surface of the probe tip or body (301-303) is clicked and dragged by the user in the 3D volume to manipulate the tools position and length within the 3D volume, thereby subsequently Zvuloni and/or Stone et al. Wherein the change in positioning and/or length only effects the 3D treatment zone after subsequent calculations by the system). Additionally or alternatively, in case there is a disagreement as to what constitutes controls embedded on a surface of the 3D representation under MPEP §2120(I)(A&B), Isaacs et al. teaches: [a 3d object manipulation system, comprising] one or more controls directly embedded on the surface of the 3D representation of the [object] (at least at Col. 11:62-Col. 12:12, wherein controls are placed on the surface of an 3D object and the orientation, size, or position of the object can be adjusted by dragging these controls. See also Col. 12-13, etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Zuvloni et al. to embed controls on the 3D probe to enable the user to adjust the probe position and settings, as taught by Liang et al. and/or Isaacs et al., for the purpose of enabling the user to more easily plan and update surgeries in a visual fashion and eliminating guesswork for the benefit of improving the facility of the system and improving the extensibility of the system.
In re Claim 2, the previous combination of Zvuloni et al., Stone et al., Liang et al., and/or Isaacs et al. as applied to claim 1 disclose the claimed invention as shown above. Zvuloni et al. further discloses: wherein the at least one 3D object further includes another 3D object corresponding to an anatomical structure (at least at ¶ [0216]-[0220], wherein the 3D object and body tissues surrounding the structure are also displayed such as in [0224], among others).
In re Claim 3, the previous combination of Zvuloni et al., Stone et al., Liang et al., and/or Isaacs et al.. as applied to claim 2 disclose the claimed invention as shown above. Zvuloni et al. further discloses: wherein the 3D treatment zone is estimated further based on a thermal dissipation effect on the other 3D object (at least at ¶ [0226]-[0240], wherein dissipation effects alter the displayed treatment region, such as blood flow dissipation, and other flowing effects for example).
In re Claim 4, the previous combination of Zvuloni et al., Stone et al., Liang et al., and/or Isaacs et al.as applied to claim 1 disclose the claimed invention as shown above. Zvuloni et al. is arguably silent on, but Stone et al. teaches: providing a first set of controls associated with the 3D representation of the surgical instrument to facilitate the user to dynamically update the settings of the surgical instrument via the first set of controls (at least at Figures 71-76, wherein a user is provided with a 3D representation of a treatment zone for electrical therapy in [0322]-[0323], wherein the user may utilize hand tool (1174) to pull (1176) on the wireframe boundary controls of treatment region (1182) to adjust the 3D treatment zone in the 3D space. Wherein [0319]-[0321] and [0325], the corresponding electrical stimulation parameters described in [0004], [0014], [0130], [0151], [0301] needed to produce the desired 3D representation of the treatment zone will dynamically update according to the shape of the desired treatment zone). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Zuvloni et al. to embed controls on the 3D image to enable the user to adjust the treatment zone graphically which alters the thermal energy levels needed by probes, as taught by Stone et al., for the purpose of enabling the user to more easily plan surgeries in a visual fashion and eliminating guesswork of selecting probe configuration settings for the benefit of improving the facility of the system and improving the extensibility of the system.
Additionally, Liang et al. teaches this feature wherein the controls for length and position effect the setting of the surgical instrument.
Thus, additionally or alternatively, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Zuvloni et al. to embed controls on surface of the electrode to enable changes in probe length and position, as taught by Liang et al., for the purpose of enabling the user to more easily plan surgeries in a visual fashion and eliminating guesswork of selecting probe configuration settings for the benefit of improving the facility of the system and improving the extensibility of the system.
In re Claim 5, the previous combination of Zvuloni et al., Stone et al., Liang et al., and/or Isaacs et al. as applied to claim 4 disclose the claimed invention as shown above. Zvuloni et al. discloses: a setting including thermal energy of the surgical instrument (at least at ¶ [0220], wherein the operator may use a set of interface controls to dictate the temperature and duration of the cryoprobe, thereby indicating the devices thermal energy. See also [0044], among others). Zvuloni et al. is arguably silent on the setting being set based on controls embedded in the 3D volume, but Stone et al. teaches: wherein the setting includes at least one of:  a level of [electrical] energy of the surgical instrument (at least wherein [0319]-[0321] and [0325], the corresponding electrical stimulation parameters described in [0004], [0014], [0130], Liang et al. teaches setting the length of the surgical instrument through the surface controls as described above.
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Zuvloni et al. to embed controls on the 3D image to enable the user to adjust the treatment zone graphically which alters the thermal energy levels needed by probes, as taught by Stone et al., for the purpose of enabling the user to more easily plan surgeries in a visual fashion and eliminating guesswork of selecting probe configuration settings for the benefit of improving the facility of the system and improving the extensibility of the system.
Thus, additionally or alternatively, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Zuvloni et al. to embed controls on surface of the electrode to enable changes in probe length, as taught by Liang et al., for the purpose of enabling the user to more easily plan surgeries in a visual fashion and eliminating guesswork of selecting probe configuration settings for the benefit of improving the facility of the system and improving the extensibility of the system.
In re Claim 7, the previous combination of Zvuloni et al., Stone et al., Liang et al., and/or Isaacs et al.as applied to claim 1 disclose the claimed invention as shown above. Zvuloni et al. is arguably silent on, but Stone et al. teaches: determining an update of the second information based on the adjusted 3D treatment zone; and providing the update of the second information to the user (at least wherein [0319]-[0321] and [0325], the corresponding electrical stimulation parameters described in [0004], [0014], [0130], [0151], [0301] needed to produce the desired 3D representation of the treatment zone will change according to the shape of the desired treatment zone. Wherein Figure 69, and ¶ [0318], the positioning of the electrodes and corresponding template settings are displayed to the user based on their adjusted treatment zone. See also Figure 9 wherein power levels are altered and shown to the user).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Zuvloni et al. to embed controls on the 3D image to enable the user to adjust the treatment zone graphically which alters the Stone et al., for the purpose of enabling the user to more easily plan surgeries in a visual fashion and eliminating guesswork of selecting probe configuration settings for the benefit of improving the facility of the system and improving the extensibility of the system.
In re Claim 8, Zvuloni et al. discloses: a system for surgical procedure planning (at least at Figures 11, 12, 16, and ¶ [0215]-[0240], wherein the system (240) is connected to a network of devices for facilitating a surgical planning process as in [0241]-[0253], among others), comprising: 
a 3D scene rendering unit implemented by a processor configured for at least one three dimensional (3D) object contained in a 3D volume on a display screen, wherein the at least one 3D object includes a 3D object corresponding to an organ (at least at Figure 11 and ¶ [0220]-[0226], wherein the display screen (262) displays a 3D organ model (258) within a three dimensional model); 
a probe handing unit implemented by the processor and configured for receiving, from a user, first information related to a 3D pose of a surgical instrument positioned with respect to the at least one 3D object (at least at cryoprobes (266) in Figure 11 and ¶ [0063], [0155], [0220]-[0226], [0266], [0272], wherein the cryoprobes are displayed with respect to the virtual model based on an operators positioning of the tool); 
a probe rending unit implemented by the processor and configured for rendering a 3D representation of the surgical instrument in the 3D volume based on the first information (at least at Figure 11, and ¶ [0220]-[0226], wherein the cryoprobes positions are rendered on the display; 
a control handling unit configured for receiving, from the user, second information related to a setting of the surgical instrument (at least at ¶ [0063], [0220], etc. wherein the user specifies operational parameters of the cryoprobes. More examples throughout); 
a treatment zone calculation unit implemented by the processor and configured for estimating a 3D treatment zone in the 3D volume with respect to the at least one 3D object based on the first and second information (a least at ¶ [0227] –[0239], wherein predictor (290) calculates the predicted effect of cryoprobe placement and operational parameters and are placed on the virtual space image); 
a treatment zone rending unit implemented by the processor and configured for visualizing the 3D treatment zone in the 3D volume on the display screen, wherein the 3D representation of the surgical instrument and the 3D treatment zone are to be used for surgical procedure planning (at least at ¶ [0220]-[0230], wherein the virtual treatment zone is placed in the common virtual space of image (268)); and […];
Zvuloni et al. is arguably silent on, but Stone et al. teaches: [an electrical stimulation planning system] providing, in the 3D volume, […] one or more controls directly embedded on a boundary of the  3D treatment zone, wherein the one or more controls directly embedding on a boundary of the 3D treatment zone facilitate the user to dynamically adjust at least shape or size of the 3D treatment zone (at least at Figures 71-76, wherein a user is provided with a 3D representation of a treatment zone for electrical therapy in [0322]-[0323], wherein the user may utilize hand tool (1174) to pull (1176) on the wireframe boundary controls of treatment region (1182) to adjust the 3D treatment zone in the 3D space. Wherein [0321] and [0325], the corresponding electrical stimulation parameters for the electrodes will change according to the shape of the treatment zone).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Zuvloni et al. to embed controls on the 3D image to enable the user to adjust the treatment zone graphically, as taught by Stone et al., for the purpose of enabling the user to more easily plan surgeries in a visual fashion and eliminating guesswork for the benefit of improving the facility of the system and improving the extensibility of the system.
Zvuloni et al. is arguably silent on, but Liang et al. teaches: [an electrical stimulation planning system] providing, in the 3D volume, one or more controls directly embedded on a surface of the 3D representation of the surgical instrument, […], the one or more controls embedded on a surface the 3D representation of the surgical instrument facilitating the user to dynamically adjust one or more settings of the surgical instrument so as to indirectly change the 3D treatment zone (at least at Figures 2-4 and ¶ [0027]-[0032], wherein the surface of the probe tip or body (301-303) is clicked and dragged by the user in the 3D volume to manipulate the tools position and length within the 3D volume, thereby effecting ablation parameters and the 3D treatment zone as updated by Zvuloni and/or Stone et al. Wherein the change in positioning and/or length only effects the 3D treatment zone after subsequent calculations by the system). Additionally or alternatively, in case there is a disagreement as to what constitutes controls embedded on a surface of the 3D representation under MPEP §2120(I)(A&B), Isaacs et al. teaches: [a 3d one or more controls directly embedded on the surface of the 3D representation of the [object] (at least at Col. 11:62-Col. 12:12, wherein controls are placed on the surface of an 3D object and the orientation, size, or position of the object can be adjusted by dragging these controls. See also Col. 12-13, etc.).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Zuvloni et al. to embed controls on the 3D probe to enable the user to adjust the probe position and settings, as taught by Liang et al. and/or Isaacs et al., for the purpose of enabling the user to more easily plan and update surgeries in a visual fashion and eliminating guesswork for the benefit of improving the facility of the system and improving the extensibility of the system.
In re Claim 9, the previous combination of Zvuloni et al., Stone et al., Liang et al., and/or Isaacs et al. as applied to claim 8 disclose the claimed invention as shown above. Zvuloni et al. further discloses: wherein the at least one 3D object further includes another 3D object corresponding to an anatomical structure (at least at ¶ [0216]-[0220], wherein the 3D object and body tissues surrounding the structure are also displayed such as in [0224], among others).
In re Claim 10, the previous combination of Zvuloni et al., Stone et al., Liang et al., and/or Isaacs et al. as applied to claim 9 disclose the claimed invention as shown above. Zvuloni et al. further discloses: wherein the 3D treatment zone is estimated further based on a thermal dissipation effect on the other 3D object (at least at ¶ [0226]-[0240], wherein dissipation effects alter the displayed treatment region, such as blood flow dissipation, and other flowing effects for example).
In re Claim 11, the previous combination of Zvuloni et al., Stone et al., Liang et al., and/or Isaacs et al. as applied to claim 8 disclose the claimed invention as shown above. Zvuloni et al. is arguably silent on, but Stone et al. teaches: providing a first set of controls associated with the 3D representation of the surgical instrument to facilitate the user to dynamically update the settings of the surgical instrument via the first set of controls (at least at Figures 71-76, wherein a user is provided with a 3D representation of a treatment zone for electrical therapy in [0322]-[0323], wherein the user may utilize hand tool (1174) to pull (1176) on the wireframe boundary controls of treatment region (1182) to adjust the 3D treatment zone in the 3D space. Wherein [0319]-[0321] and [0325], the corresponding electrical stimulation parameters 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Zuvloni et al. to embed controls on the 3D image to enable the user to adjust the treatment zone graphically which alters the thermal energy levels needed by probes, as taught by Stone et al., for the purpose of enabling the user to more easily plan surgeries in a visual fashion and eliminating guesswork of selecting probe configuration settings for the benefit of improving the facility of the system and improving the extensibility of the system.
Additionally, Liang et al. teaches this feature wherein the controls for length and position effect the setting of the surgical instrument.
Thus, additionally or alternatively, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Zuvloni et al. to embed controls on surface of the electrode to enable changes in probe length and position, as taught by Liang et al., for the purpose of enabling the user to more easily plan surgeries in a visual fashion and eliminating guesswork of selecting probe configuration settings for the benefit of improving the facility of the system and improving the extensibility of the system.
In re Claim 12, the previous combination of Zvuloni et al., Stone et al., Liang et al., and/or Isaacs et al. as applied to claim 11 disclose the claimed invention as shown above. Zvuloni et al. discloses: a setting including thermal energy of the surgical instrument (at least at ¶ [0220], wherein the operator may use a set of interface controls to dictate the temperature and duration of the cryoprobe, thereby indicating the devices thermal energy. See also [0044], among others). Zvuloni et al. is arguably silent on the setting being set based on controls embedded in the 3D volume, but Stone et al. teaches: wherein the setting includes at least one of:  a level of [electrical] energy of the surgical instrument (at least wherein [0319]-[0321] and [0325], the corresponding electrical stimulation parameters described in [0004], [0014], [0130], [0151], [0301] needed to produce the desired 3D representation of the treatment zone will change according to the shape of the desired treatment zone, which includes the amplitude of the electrode voltage). Additionally, Liang et al. teaches setting the length of the surgical instrument through the surface controls as described above.
Zuvloni et al. to embed controls on the 3D image to enable the user to adjust the treatment zone graphically which alters the thermal energy levels needed by probes, as taught by Stone et al., for the purpose of enabling the user to more easily plan surgeries in a visual fashion and eliminating guesswork of selecting probe configuration settings for the benefit of improving the facility of the system and improving the extensibility of the system.
Thus, additionally or alternatively, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Zuvloni et al. to embed controls on surface of the electrode to enable changes in probe length, as taught by Liang et al., for the purpose of enabling the user to more easily plan surgeries in a visual fashion and eliminating guesswork of selecting probe configuration settings for the benefit of improving the facility of the system and improving the extensibility of the system.
In re Claim 14, the previous combination of Zvuloni et al., Stone et al., Liang et al., and/or Isaacs et al. as applied to claim 13 disclose the claimed invention as shown above. Zvuloni et al. is arguably silent on, but Stone et al. teaches: determining an update of the second information based on the adjusted 3D treatment zone; and providing the update of the second information to the user (at least wherein [0319]-[0321] and [0325], the corresponding electrical stimulation parameters described in [0004], [0014], [0130], [0151], [0301] needed to produce the desired 3D representation of the treatment zone will change according to the shape of the desired treatment zone. Wherein Figure 69, and ¶ [0318], the positioning of the electrodes and corresponding templates are displayed to the user based on their adjusted treatment zone. See also Figure 9 wherein power levels are altered and shown to the user).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Zuvloni et al. to embed controls on the 3D image to enable the user to adjust the treatment zone graphically which alters the thermal energy levels and positioning of probes which are then displayed to the user, as taught by Stone et al.
In re Claim 15, Zvuloni et al. discloses: a non-transitory machine readable medium having information recorded thereon for surgical procedure planning (at least at Figures 11, 12, 16, and ¶ [0215]-[0240], wherein the system (240) is connected to a network of devices for facilitating a surgical planning process as in [0241]-[0253], among others), wherein the information, when read by a machine, causes the machine to perform the steps of: 
rendering at least one three dimensional (3D) object contained in a 3D volume on a display screen, wherein the at least one 3D object includes a 3D object corresponding to an organ (at least at Figure 11 and ¶ [0220]-[0226], wherein the display screen (262) displays a 3D organ model (258) within a three dimensional model); 
receiving, from a user, first information related to a 3D pose of a surgical instrument positioned with respect to the at least one 3D object (at least at cryoprobes (266) in Figure 11 and ¶ [0063], [0155], [0220]-[0226], [0266], [0272], wherein the cryoprobes are displayed with respect to the virtual model based on an operators positioning of the tool); 
rendering a 3D representation of the surgical instrument in the 3D volume based on the first information (at least at Figure 11, and ¶ [0220]-[0226], wherein the cryoprobes positions are rendered on the display; 
receiving, from the user, second information related to a setting of the surgical instrument (at least at ¶ [0063], [0220], etc. wherein the user specifies operational parameters of the cryoprobes. More examples throughout); 
estimating a 3D treatment zone in the 3D volume with respect to the at least one 3D object based on the first and second information (a least at ¶ [0227] –[0239], wherein predictor (290) calculates the predicted effect of cryoprobe placement and operational parameters and are placed on the virtual space image); 
visualizing the 3D treatment zone in the 3D volume on the display screen, wherein the 3D representation of the surgical instrument and the 3D treatment zone are to be used for surgical procedure planning (at least at ¶ [0220]-[0230], wherein the virtual treatment zone is placed in the common virtual space of image (268)); and […];
Zvuloni et al. is arguably silent on, but Stone et al. teaches: [an electrical stimulation planning system] providing, in the 3D volume, […] one or more controls directly embedded on a boundary of the  3D treatment zone, wherein the one or more controls directly embedding on a boundary of the 3D treatment zone facilitate the user to dynamically adjust at least shape or size of the 3D treatment zone (at least at Figures 71-76, wherein a user is provided with a 3D representation of a treatment zone for electrical therapy in [0322]-[0323], wherein the user may utilize hand tool (1174) to pull (1176) on the wireframe boundary controls of treatment region (1182) to adjust the 3D treatment zone in the 3D space. Wherein [0321] and [0325], the corresponding electrical stimulation parameters for the electrodes will change according to the shape of the treatment zone).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Zuvloni et al. to embed controls on the 3D image to enable the user to adjust the treatment zone graphically, as taught by Stone et al., for the purpose of enabling the user to more easily plan surgeries in a visual fashion and eliminating guesswork for the benefit of improving the facility of the system and improving the extensibility of the system.
Zvuloni et al. is arguably silent on, but Liang et al. teaches: [an electrical stimulation planning system] providing, in the 3D volume, one or more controls directly embedded on a surface of the 3D representation of the surgical instrument, […], the one or more controls embedded on a surface the 3D representation of the surgical instrument facilitating the user to dynamically adjust one or more settings of the surgical instrument so as to indirectly change the 3D treatment zone (at least at Figures 2-4 and ¶ [0027]-[0032], wherein the surface of the probe tip or body (301-303) is clicked and dragged by the user in the 3D volume to manipulate the tools position and length within the 3D volume, thereby effecting ablation parameters and the 3D treatment zone as updated by Zvuloni and/or Stone et al. Wherein the change in positioning and/or length only effects the 3D treatment zone after subsequent calculations by the system). Additionally or alternatively, in case there is a disagreement as to what constitutes controls embedded on a surface of the 3D representation under MPEP §2120(I)(A&B), Isaacs et al. teaches: [a 3d object manipulation system, comprising] one or more controls directly embedded on the surface of the 3D representation of the [object] (at least at Col. 11:62-Col. 12:12, wherein controls are placed on the surface 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Zuvloni et al. to embed controls on the 3D probe to enable the user to adjust the probe position and settings, as taught by Liang et al. and/or Isaacs et al., for the purpose of enabling the user to more easily plan and update surgeries in a visual fashion and eliminating guesswork for the benefit of improving the facility of the system and improving the extensibility of the system.
In re Claim 16, the previous combination of Zvuloni et al., Stone et al., Liang et al., and/or Isaacs et al. as applied to claim 15 disclose the claimed invention as shown above. Zvuloni et al. further discloses: wherein the at least one 3D object further includes another 3D object corresponding to an anatomical structure (at least at ¶ [0216]-[0220], wherein the 3D object and body tissues surrounding the structure are also displayed such as in [0224], among others).
In re Claim 17, the previous combination of Zvuloni et al., Stone et al., Liang et al., and/or Isaacs et al. as applied to claim 16 disclose the claimed invention as shown above. Zvuloni et al. further discloses: wherein the 3D treatment zone is estimated further based on a thermal dissipation effect on the other 3D object (at least at ¶ [0226]-[0240], wherein dissipation effects alter the displayed treatment region, such as blood flow dissipation, and other flowing effects for example).
In re Claim 19, the previous combination of Zvuloni et al., Stone et al., Liang et al., and/or Isaacs et al. as applied to claim 15 disclose the claimed invention as shown above. Zvuloni et al. discloses: a setting including thermal energy of the surgical instrument (at least at ¶ [0220], wherein the operator may use a set of interface controls to dictate the temperature and duration of the cryoprobe, thereby indicating the devices thermal energy. See also [0044], among others). Zvuloni et al. is arguably silent on the setting being set based on controls embedded in the 3D volume, but Stone et al. teaches: wherein the setting includes at least one of:  a level of [electrical] energy of the surgical instrument (at least wherein [0319]-[0321] and [0325], the corresponding electrical stimulation parameters described in [0004], [0014], [0130], [0151], [0301] needed to produce the desired 3D representation of the treatment zone will change 
Additionally, Liang et al. teaches setting the length of the surgical instrument through the surface controls as described above.
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Zuvloni et al. to embed controls on the 3D image to enable the user to adjust the treatment zone graphically which alters the thermal energy levels needed by probes, as taught by Stone et al., for the purpose of enabling the user to more easily plan surgeries in a visual fashion and eliminating guesswork of selecting probe configuration settings for the benefit of improving the facility of the system and improving the extensibility of the system.
Thus, additionally or alternatively, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Zuvloni et al. to embed controls on surface of the electrode to enable changes in probe length, as taught by Liang et al., for the purpose of enabling the user to more easily plan surgeries in a visual fashion and eliminating guesswork of selecting probe configuration settings for the benefit of improving the facility of the system and improving the extensibility of the system.
In re Claim 21, the previous combination of Zvuloni et al., Stone et al., Liang et al., and/or Isaacs et al. as applied to claim 15 disclose the claimed invention as shown above. Zvuloni et al. is arguably silent on, but Stone et al. teaches: determining an update of the second information based on the adjusted 3D treatment zone; and providing the update of the second information to the user (at least wherein [0319]-[0321] and [0325], the corresponding electrical stimulation parameters described in [0004], [0014], [0130], [0151], [0301] needed to produce the desired 3D representation of the treatment zone will change according to the shape of the desired treatment zone. Wherein Figure 69, and ¶ [0318], the positioning of the electrodes and corresponding templates are displayed to the user based on their adjusted treatment zone. See also Figure 9 wherein power levels are altered base on the altered electrical field shape and shown to the user).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Zuvloni et al. to embed Stone et al., for the purpose of enabling the user to more easily plan surgeries in a visual fashion and eliminating guesswork of selecting probe configuration settings for the benefit of improving the facility of the system and improving the extensibility of the system.
In re Claim 23, the previous combination of Zvuloni et al., Stone et al., Liang et al., and/or Isaacs et al. as applied to claim 1 disclose the claimed invention as shown above. Zvuloni et al. is arguably silent on, but Liang et al. teaches: wherein the one or more controls directly embedded on the surface of the 3D representation of the surgical instrument facilitate the user to adjust a pose of the surgical instrument (at least at Figures 2-4 and ¶ [0027]-[0032], wherein the surface of the probe tip or body (301-303) is embedded with controls which may be clicked and dragged by the user in the 3D volume to manipulate the tools position and length within the 3D volume, thereby effecting ablation parameters and the 3D treatment zone).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Zuvloni et al. to embed controls on the 3D probe to enable the user to adjust the probe length/pose, as taught by Liang et al., for the purpose of enabling the user to more easily plan and update surgeries in a visual fashion and eliminating guesswork for the benefit of improving the facility of the system and improving the extensibility of the system.
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes a reference related to the surgical instrument concepts of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “happening in addition to an intended result, often in a way that is complicated or not obvious”